On motion for rehearing the following opinion was filed April 22, 1903. Rehearing denied:
Per Curiam :
The defendant in error has filed a general motion for a rehearing. The plaintiff in error has filed a motion for rehearing for the purpose of modifying the language of the opinion, and upon these motions it is urged that it will be contended upon a retrial of the case that all questions involved, save one for which the case is reversed, have been resolved against the plaintiff in error. This was not the intention of the court and we do not think the opinion should be so considered. It was intended to say that it was not necessary to further consider other errors relied upon by plaintiff in error and not discussed by the court, since the case was remanded for a trial do novo, and the language used by the court should be so understood.
Both motions are overruled.